DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election of Group I, claims 1-14, in the reply filed on 10 October 2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).  The requirement is still deemed proper and is therefore made FINAL.
Claims 15-25 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 10 October 2022.

Priority
It is noted that the instant application is a divisional of 16/521,358 which is a CIP of 15/966,421 and 15/966,421 is a CIP of 15/956,252 and 15/956,252 is a CIP of PCT/US2017/030216 and PCT/US2017/030216 is a CIP of PCT/US2016/059611 and PCT/US2016/059611 has priority to provisional applications 62/248,162 and 62/248,194.  However, a review of the prior documents only finds support for the instant claims and the structures recited therein in application 16/521,358 filed 24 July 2019.
Claim Objections
Claim 2 is objected to because of the following informalities:  Claim 2 contains the abbreviation MMA without first defining the abbreviation.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3, 9-12, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Swift (US 2007/0037903).
Considering claim 1, Swift teaches nanocomposite aerogel components used on transfer rolls and belts (abstract) used in imaging members (Paragraph 1).  The nanocomposite comprises a porous aerogel material and a polymer which penetrates into and fills at least a portion of the aerogel material (Paragraph 21) and the pore size of the aerogel may be 500 nm or less (Paragraph 24).  This is considered to teach a nanoporous aerogel matrix.
While not teaching a singular example of the instantly claimed composite structure this would have been obvious to one of ordinary skill in the art in view of the teachings of Swift as this is considered a conventionally known combination of aerogel with nanopores and polymer conventionally known to be suitable for imaging systems and one would have had a reasonable expectation of success.
Considering claim 2, Swift teaches the use of polymers and copolymers including styrene and methyl methacrylate (Paragraphs 28 and 40).
Considering claim 3, Swift teaches the use of thermoplastic resins (Paragraph 21).
Considering claim 9, Swift teaches where the aerogel may be any suitable amount of the component including about 20 parts by weight (Paragraph 44).  This overlaps the instantly claimed range and the courts have held that where claimed ranges overlap or lie inside of those disclosed in the prior art a prima facie case of obviousness exists.  See MPEP 2144.05.
Considering claim 10, Swift teaches where the pore diameter of the aerogel is less than about 50 nm and less than about 20 nm (Paragraph 24).  See MPEP 2144.05.
Considering claim 11, Swift teaches where the polymer occupies at least a portion of the pores of the aerogel (Paragraph 21) (e.g. impregnated within the aerogel matrix).
Considering claim 12, Swift teaches where the composite comprises filler (Paragraphs 26 and 41-42).
Considering claim 14, Swift teaches where the composite may comprise reinforcing fillers, such as fiber glass (Paragraph 45) (i.e. reinforcing agents).

Claims 6-8 are rejected under 35 U.S.C. 103 as being unpatentable over Swift (US 2007/0037903) as applied to claim 3 above further in view of Chorvath et al. (US 6,417,293).
Considering claims 6-8, the teachings of Swift as applied to claim 3 are outlined above.  Swift teaches a composite material of an aerogel and polymer where the polymer may be any suitable polymer or copolymer (Paragraph 38) including elastomeric resins, styrene resins, methyl methacrylate, etc. (Paragraphs 39-40) and may be a thermoplastic resin (Paragraph 21).  However, Swift does not specify the crystallinity of the thermoplastic resin.
In a related field of endeavor, Chorvath teaches thermoplastic elastomer resins (abstract) with improved tensile strength and elongation properties (Column 2 lines 53-65) used in electronics, electrical applications, etc. including belts, hoses, etc. (Column 13 lines 50-59).  The resin comprises a component (A) of a thermoplastic resin which is at least partially crystalline (Column 3 lines 48-65) and a component (B”) of a reinforcing filler material, optionally including silica aerogels (Column 6 lines 37-42).  The teaching of “at least partially crystalline” is considered to teach optional polymer resin materials containing amorphous, semi-crystalline, and optionally fully crystalline materials.
As both Swift and Chorvath teach thermoplastic resin materials comprising aerogel materials, they are considered analogous.  It would have been obvious to one of ordinary skill in the art to modify the teachings of Swift with the amorphous, semi-crystalline, and optionally fully crystalline materials taught by Chorvath as this is considered a substitution of one conventionally known resin material for another and one would have had a reasonable expectation of success.

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Swift (US 2007/0037903) as applied to claim 12 above further in view of Moorlag et al. (US 2014/0060360).
Considering claim 13, the teachings of Swift as applied to claim 12 are outlined above.  Swift teaches aerogel components used on transfer rolls and belts (abstract) used in imaging members comprising an aerogel and the use of filler materials including conductive materials (Paragraphs 26 and 41-42), such as carbon black, nanotubes, etc. (Paragraph 46).  However, Swift does not teach the use of graphene.
In a related field of endeavor, Moorlag teaches imaging members comprising an aerogel component and filler material (abstract) used for belts, etc. (Paragraph 3).  The aerogel is taught to be bonded to or dispersed in a surface layer (Paragraph 78) and the surface layer is taught to comprise a elastomer material (Paragraph 52) and filler materials of carbon black, carbon nanotubes, graphene, etc. (Paragraph 81).
As both Swift and Moorlag teach composite materials of aerogels for imaging members they are considered analogous.  It would have been obvious to one of ordinary skill in the art to modify the teachings of Swift with the graphene filler material taught by Moorlag as this is considered a combination of conventionally known filler materials known to afford composites for imaging members and one would have had a reasonable expectation of success.

Allowable Subject Matter
Claims 4-5 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The closest prior art to instant claims 4-5 is that of Kobe (US 2018/0057770) who teaches compositions including a matrix and polymeric composite particles disposed in the matrix.  The particles are disposed in/on the matrix and the matrix may comprise an aerogel (Paragraph 51) and the particles are taught to be porous and comprise a thermoplastic coating (Paragraph 5).  However, Kobe differs in that there is no disclosure that the particles are occupying at least a portion of the aerogel pores nor is there a disclosure as to the pore size of Kobe being nanoporous per applicant’s disclosure of Paragraph 1 of the originally filed specification.  Further, only the coating of Kobe is disclosed as thermoplastic, rather than the porous particle, and therefore it does not comprise a nanoporous thermoplastic.   Accordingly, claims 3-4 would not have been obvious to one of ordinary skill in the art.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Penicaud (US 2011/0124790) teaches nanoporous aerogels of carbon nanotubes optionally impregnated with polymer materials.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SETH DUMBRIS whose telephone number is (571)272-5105. The examiner can normally be reached M-F 6:00 AM - 3:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Humera Sheikh can be reached on 571-272-0604. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

SETH DUMBRIS
Primary Examiner
Art Unit 1784



/SETH DUMBRIS/Primary Examiner, Art Unit 1784